Citation Nr: 0823989	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a hiatal hernia 
with reflux, claimed as gastritis.  

3.  Entitlement to service connection for major depression.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 2003 to 
August 2003.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  

In an August 2005 notice of disagreement, the appellant 
raised the issue of entitlement to an effective date, prior 
to July 15, 2004, for the grant of service connection for 
migraine headaches.  In addition, a July 2004 statement 
reflects that the appellant is seeking a total disability 
rating based on individual unemployability, to include 
38 C.F.R. § 4.16(b).  These issues are referred to the agency 
of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Hypertension is attributable to active service.  

2.  A hiatal hernia with reflux is attributable to the 
service-connected left knee disability.  

3.  Major depression is attributable to active service.  

4.  The evidence tends to establish that the appellant has 
very frequent completely prostrating and prolonged attacks of 
migraine headaches that are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  A hiatal hernia with reflux is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).

3.  Major depression was incurred in active service.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

4.  The criteria for a 50 percent evaluation for headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claims are being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for hypertension when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Hypertension

The appellant asserts that hypertension had an onset in 
service.  Having reviewed the record, the Board finds that 
the evidence is in relative equipoise, and thus, a finding of 
service connection for hypertension is supportable.  

The evidence, to include the April 2005 VA general medical 
examination report, shows that the appellant has a current 
diagnosis of hypertension.  The Board notes that a 
determination as to etiology in this case is based on the 
competent and probative evidence.  In that regard, the Board 
notes that the appellant is not only competent to report her 
symptoms, to include that she had an onset of elevated blood 
pressure during active service, but also, as a physician, as 
noted in a May 2003 service medical record, she is competent 
to provide an opinion as to the issue of whether hypertension 
is related to service.  In reaching a determination in this 
case, the Board has weighed and assessed the competence and 
credibility of all of the evidence of record, both positive 
and negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In an August 2005 notice of disagreement, the appellant 
stated that she began having high blood pressure during 
active service.  In that regard, a January 2003 record shows 
blood pressure was 158/68.  The Board notes that while a 
specific diagnosis of hypertension was not entered in the 
service medical records, an April 2004 private record 
specifically notes high blood pressure, and service 
connection for a cardiovascular disorder is warranted if 
shown to a compensable degree within one year following 
discharge from active service, see 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, the post 
service records, including the April 2005 VA examination 
report, note the appellant's history of having had elevated 
blood pressure identified at the time she injured her knee 
during active service in 2003, and that she had been started 
on blood pressure medication in 2003, with notation that the 
medication dose had been titrated, as the blood pressure was 
not optimally controlled.  Thus, the competent and probative 
evidence establishes that hypertension had an onset during 
service or within the initial post-service presumptive 
period.  

The Board notes that while the April 2005 VA examination 
report does not contain a nexus opinion, the Board finds that 
there is sufficient evidence upon to base a determination.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the 
Court stated that once VA has undertaken development of a 
claim, due process requires that VA notify the claimant, 
prior to the adjudication of the claim, of any inability to 
obtain evidence sought (including a VA examination with 
medical opinion), see also Daves v. Nicholson, 21 Vet. App. 
46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003).  

In that regard, the physician appellant has provided both 
credible and competent evidence to the effect that she had an 
onset of high blood pressure during service, a January 2003 
service medical record reflects elevated blood pressure, a 
private record shows a diagnosis of hypertension within the 
initial post-service year, and the appellant has specifically 
related her current diagnosed hypertension, as reflected in 
the April 2005 VA examiner diagnosed hypertension, noting 
blood pressure was 140/110, and an in-service onset in 2003 
was specifically noted.  

To the extent that a July 2002 history notes increased blood 
pressure, the July 2002 examination report shows that the 
heart, lungs, and vascular system was normal, and blood 
pressure was 135/77.  In addition, in a July 2002 
cardiovascular screening program record, she denied having 
systolic blood pressure equal to or greater than 140 mm Hg 
and diastolic blood pressure equal to or greater than 90 mm 
Hg.  Thus, the evidence tends to establish that the appellant 
did not have hypertension prior to service entrance.  

In sum, the evidence shows that the appellant entered active 
service without hypertension; the appellant has a current 
diagnosis of hypertension; and there is credible, competent 
evidence relating an onset of hypertension to service or 
within the initial post-service year.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

Hiatal Hernia

The appellant asserts that she has a gastrointestinal 
disorder secondary to nonsteroid anti-inflammatory drug 
(NSAID) use in association with her service-connected left 
knee disability.  In that regard, the Board notes that except 
as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for a 
gastrointestinal disorder, the evidence must show that the 
appellant's service-connected disabilities either caused or 
aggravated the gastrointestinal disability.  Having reviewed 
the record, the Board finds that the evidence is in relative 
equipoise, and thus, service connection for hiatal hernia 
with reflux is warranted.  



The evidence, to include the April 2005 VA general medical 
examination report, shows that the appellant has a current 
diagnosis of a small, sliding hiatal hernia with mild reflux.  
The Board notes that a determination as to the etiology in 
this case requires competent evidence.  In that regard, the 
Board notes that the appellant is not only competent to 
report her symptoms, to include that she had an onset of 
gastrointestinal symptoms in association with the NSAID use 
for the left knee during service, but also, as a physician, 
as noted in a May 2003 service medical record, she is 
competent to provide an opinion as to the issue of whether a 
gastrointestinal disorder is related to service.  In reaching 
a determination in this case, the Board has weighed and 
assessed the competence and credibility of all of the 
evidence of record, both positive and negative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In July 2004, the appellant stated that she began having 
gastrointestinal symptoms in association with the NSAID use 
during service for the service-connected left knee injury.  
In that regard, a January 2003 record notes a left knee 
injury, and a July 2005 rating decision reflects that service 
connection for a left knee disability has been established 
due to that left knee injury.  A May 2003 record notes that 
she was status post left knee meniscal repair and gastritis 
status post NSAID use, and records, dated in July 2003, 
reflect complaints of epigastric pain and ongoing gastritis 
since February 2003, and that she was taking Aciphex and 
Maalox with no resolution of symptoms.  The Board notes that 
while a specific gastrointestinal disorder was not diagnosed 
in the service medical records, the post service records, to 
include post deployment records, dated in November 2003, note 
medications to include Nevi and proton pump inhibitors, and 
she was referred for gastrointestinal symptoms.  In addition, 
the April 2005 VA examination report notes the appellant's 
history of having developed gastrointestinal symptoms as a 
result of NSAID use for the left knee injury.  



The Board notes that the April 2005 VA examination report 
does not contain a nexus opinion.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA has undertaken development 
of a claim, due process requires that VA notify the claimant, 
prior to the adjudication of the claim, of any inability to 
obtain evidence sought (including a VA examination with 
medical opinion), see also Daves v. Nicholson, 21 Vet. App. 
46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003).  
In this case, however, there is sufficient evidence upon 
which to base a determination.  

The appellant has provided both credible and competent 
evidence to the effect that she had an onset of 
gastrointestinal symptoms during service and the service 
medical records document associated complaints.  In addition, 
the April 2005 VA examiner reported that an upper 
gastrointestinal series showed a small, sliding hiatal hernia 
with mild reflux.  The Board notes that while a July 2002 
medical history notes a possible history of gastroesophageal 
reflux disease (GERD), on examination in July 2002, the 
abdomen and viscera were normal, no hiatal hernia was noted 
and the examiner specifically noted a benign examination of 
the abdomen.  Thus, the competent and probative evidence 
tends to establish that the appellant did not have a 
gastrointestinal disorder prior to service entrance.  
Significantly, the physician appellant has provided a medical 
opinion to the effect that a gastrointestinal disorder was 
manifest in service in association with NSAID use for the 
service connected left knee disability.  The Board finds that 
in this case, the appellant's opinion is competent, 
probative, and not inconsistent with the record.  

In sum, the evidence shows that the appellant entered active 
service without a hiatal hernia with reflux; the appellant 
has a current diagnosis of a hiatal hernia with reflux; and 
there is credible, competent evidence relating a hiatal 
hernia with reflux to active service.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  




Major Depression

As reflected in correspondence in December 2005, the 
appellant asserts that major depressive disorder had an onset 
in service to include as a result of her service-connected 
left knee injury.  Having reviewed the record, the Board 
finds that the evidence is in relative equipoise, and thus, 
service connection for major depressive disorder is 
warranted.  

The evidence, to include the April 2005 VA general medical 
examination report, shows that the appellant has a current 
diagnosis of major depression.  The Board notes that a 
determination as to the etiology in this case requires 
competent evidence.  In that regard, the Board notes that the 
appellant is not only competent to report her symptoms, to 
include that she had an onset of depression during service 
following her left knee injury, but also, as a physician, as 
noted in a May 2003 service medical record, she is competent 
to provide an opinion as to the issue of whether major 
depression is related to service.  In reaching a 
determination in this case, the Board has weighed and 
assessed the competence and credibility of all of the 
evidence of record, both positive and negative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In a July 2004 statement, the appellant stated that she had 
depression as a result of treatment for in-service injury.  
The Board notes that service medical records show that she 
was separated from active service due to the left knee 
injury.  While a specific diagnosis of major depression was 
not entered during service, post deployment records, dated in 
November 2003, reflect that she felt down, depressed, or 
hopeless a lot of the time and she indicated that had 
nightmares about an experience that was frightening horrible, 
or upsetting and that she thought about it when she did not 
want to.  The April 2005 VA examiner noted that since 
separation, she had been unable to work as a physician and 
that without the benefit of regular employment, she had 
become a homeless person.  In addition, the examiner 

specifically stated that her symptoms predated the death of 
her father in December 2004, and thus, were not accounted for 
by bereavement.  

The Board notes that the April 2005 VA examination report 
does not contain a nexus opinion.  In Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007), the Court stated that once VA has 
undertaken development of a claim, due process requires that 
VA notify the claimant, prior to the adjudication of the 
claim, of any inability to obtain evidence sought (including 
a VA examination with medical opinion), see also Daves v. 
Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 
17 Vet. App. 232 (2003).  In this case, however, there is 
sufficient evidence upon which to base a determination.  

The appellant has provided both credible and competent 
evidence to the effect that she had an onset of depression 
during active service, and the evidence, to include a July 
2002 report showing psychiatric examination was normal, and 
the November 2003 post deployment records reflecting 
complaints of symptoms to include depression, coupled with 
the April 2005 VA opinion to the effect that depression had 
an onset prior to December 2004 and was not attributable to 
bereavement, tends to establish that her major depression is 
related to service.  In addition, the appellant has provided 
a medical opinion to the effect that she had an onset of 
major depression in service and that her current major 
depression is related to in-service symptoms.  The Board 
finds that, in this case, the appellant's opinion is 
competent, probative, and persuasive.  

In sum, the evidence shows that psychiatric examination was 
normal at service entrance; that the appellant has a current 
diagnosis of major depression; and there is credible, 
competent evidence relating major depression to active 
service.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  




II.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 

C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attack averaging one in two months over the last 
several months warrant a 10 percent rating.  Characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  A 
50 percent rating is warranted with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection in July 2005 for migraine headaches.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The AOJ assigned a 30 percent evaluation for the 
entire period.  Accordingly, the issue is whether greater 
than a 30 percent rating is warranted at any time during the 
appeal period.  

Having reviewed the record, the Board finds that the evidence 
is in relative equipoise, and that a 50 percent rating is 
supportable.  This is the maximum schedular rating available 
for migraine headaches pursuant to Diagnostic Code 8100.

The Board finds that the criteria for a 50 percent evaluation 
under Diagnostic Code 8100 have been met.  An April 2004 
private record reflects complaints of migraine headache, with 
pain, nausea and vomiting, and a severity of 9 out of 10 on a 
scale from one to 10 with 10 being worst.  The record notes 
the attack began at noon, that she was admitted at 
approximately 6:30 p.m., and following medication and sleep, 
the headache was noted to have begun to subside at 
approximately 7:35 p.m.  The April 2005 VA examination report 
notes an increase in the frequency of headaches with 
phonophotobia, and incapacitating episodes lasting a few 
days.  In her August 2005 notice of disagreement, the 
appellant reported that she had three to four incapacitating 
episodes per week, in which she had to lie down and rest, 
noting that she was taking numerous medications.  

The Board notes that a determination as to the degree of 
impairment requires competent evidence.  In that regard, the 
Board notes that the appellant is not only competent to 
report her symptoms, but also competent to opine as to the 
degree of impairment, as a May 2003 service medical record, 
shows she is a physician.  In reaching a determination in 
this case, the Board has weighed and assessed the competence 
and credibility of all of the evidence of record, both 
positive and negative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board finds that the April 2005 VA examination report is 
inadequate for rating purposes.  In Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007), the Court stated that once VA has 
undertaken development of a claim, due process requires that 
VA 


notify the claimant, prior to the adjudication of the claim, 
of any inability to obtain evidence sought (including a VA 
examination with medical opinion), see also Daves v. 
Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 
17 Vet. App. 232 (2003).  In this case, however, there is 
sufficient evidence upon which to base a determination.  

The appellant has provided both credible and competent 
evidence to the effect that she has very frequent completely 
prostrating prolonged attacks of migraine headaches and the 
April 2005 VA examinations reflect that she is essentially 
unemployed.  The Board notes that while she has multiple 
disabilities which contribute to her unemployed status, 
accepting the appellant's report of the frequency and 
severity of the prostrating migraine attacks leads to the 
conclusion that such would be productive of severe economic 
inadaptability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The evidence is in favor of a 50 percent rating for migraine 
headaches.  Consequently, the benefits sought on appeal are 
granted.  

III.  Extraschedular Consideration

Lastly, the Board does not find that a referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007) is in order.  
The evidence in this case fails to show that migraines alone 
cause a marked interference with her employment, or that such 
have in the past or now require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Consequently, 
the Board finds that a referral for extraschedular 
consideration is not warranted.


ORDER

Service connection for hypertension is granted.  

Service connection for a hiatal hernia with reflux is 
granted.  

Service connection for major depression is granted.  

A 50 percent evaluation for migraine headaches is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits..



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


